       Case 3:21-cv-03838-EMC Document 1 Filed 05/21/21 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       South Bay Pizza Inc., a California        Act; Unruh Civil Rights Act
14
       Corporation
15
              Defendants.
16
17
           Plaintiff Scott Johnson complains of South Bay Pizza Inc., a California
18
     Corporation; and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant South Bay Pizza Inc. owned Stuft Pizza located at or about
27   1426 Dempsey Rd, Milpitas, California, in April 2021.
28     3. Defendant South Bay Pizza Inc. owns Stuft Pizza (“Restaurant”) located


                                            1

     Complaint
       Case 3:21-cv-03838-EMC Document 1 Filed 05/21/21 Page 2 of 7




1    at or about 1426 Dempsey Rd, Milpitas, California, currently.
2      4. Plaintiff does not know the true names of Defendants, their business
3    capacities, their ownership connection to the property and business, or their
4    relative responsibilities in causing the access violations herein complained of,
5    and alleges a joint venture and common enterprise by all such Defendants.
6    Plaintiff is informed and believes that each of the Defendants herein is
7    responsible in some capacity for the events herein alleged, or is a necessary
8    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
9    the true names, capacities, connections, and responsibilities of the Defendants
10   are ascertained.
11
12     JURISDICTION & VENUE:
13     5. The Court has subject matter jurisdiction over the action pursuant to 28
14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
16     6. Pursuant to supplemental jurisdiction, an attendant and related cause
17   of action, arising from the same nucleus of operative facts and arising out of
18   the same transactions, is also brought under California’s Unruh Civil Rights
19   Act, which act expressly incorporates the Americans with Disabilities Act.
20     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
21   founded on the fact that the real property which is the subject of this action is
22   located in this district and that Plaintiff's cause of action arose in this district.
23
24     FACTUAL ALLEGATIONS:
25     8. Plaintiff went to the Restaurant in April 2021 (two times) with the
26   intention to avail himself of its goods or services motivated in part to
27   determine if the defendants comply with the disability access laws. Not only
28   did Plaintiff personally encounter the unlawful barriers in April 2021, but he


                                               2

     Complaint
       Case 3:21-cv-03838-EMC Document 1 Filed 05/21/21 Page 3 of 7




1    wanted to return and patronize the business several times but was specifically
2    deterred due to his actual personal knowledge of the barriers gleaned from his
3    encounter with them.
4      9. The Restaurant is a facility open to the public, a place of public
5    accommodation, and a business establishment.
6      10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
7    to provide wheelchair accessible paths of travel in conformance with the ADA
8    Standards as it relates to wheelchair users like the plaintiff.
9      11. The Restaurant provides paths of travel to its customers but fails to
10   provide wheelchair accessible paths of travel.
11     12. One problem that plaintiff encountered was that there was no safe path
12   of travel leading to the outside dining tables. Wheelchair users must travel
13   behind cars and in the driveway to gain access to the outside dining tables.
14   Ambulatory customers, meanwhile, can use the sidewalk and step over the
15   curb, which is not accessible for wheelchair users.
16     13. Plaintiff believes that there are other features of the paths of travel that
17   likely fail to comply with the ADA Standards and seeks to have fully compliant
18   paths of travel for wheelchair users.
19     14. On information and belief, the defendants currently fail to provide
20   wheelchair accessible paths of travel.
21     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
22   personally encountered these barriers.
23     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
24   wheelchair accessible facilities. By failing to provide accessible facilities, the
25   defendants denied the plaintiff full and equal access.
26     17. The failure to provide accessible facilities created difficulty and
27   discomfort for the Plaintiff.
28     18. The defendants have failed to maintain in working and useable


                                              3

     Complaint
       Case 3:21-cv-03838-EMC Document 1 Filed 05/21/21 Page 4 of 7




1    conditions those features required to provide ready access to persons with
2    disabilities.
3      19. The barriers identified above are easily removed without much
4    difficulty or expense. They are the types of barriers identified by the
5    Department of Justice as presumably readily achievable to remove and, in fact,
6    these barriers are readily achievable to remove. Moreover, there are numerous
7    alternative accommodations that could be made to provide a greater level of
8    access if complete removal were not achievable.
9      20. Plaintiff will return to the Restaurant to avail himself of its goods or
10   services and to determine compliance with the disability access laws once it is
11   represented to him that the Restaurant and its facilities are accessible. Plaintiff
12   is currently deterred from doing so because of his knowledge of the existing
13   barriers and his uncertainty about the existence of yet other barriers on the
14   site. If the barriers are not removed, the plaintiff will face unlawful and
15   discriminatory barriers again.
16     21. Given the obvious and blatant nature of the barriers and violations
17   alleged herein, the plaintiff alleges, on information and belief, that there are
18   other violations and barriers on the site that relate to his disability. Plaintiff will
19   amend the complaint, to provide proper notice regarding the scope of this
20   lawsuit, once he conducts a site inspection. However, please be on notice that
21   the plaintiff seeks to have all barriers related to his disability remedied. See
22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
23   encounters one barrier at a site, he can sue to have all barriers that relate to his
24   disability removed regardless of whether he personally encountered them).
25
26   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
27   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
28   Defendants.) (42 U.S.C. section 12101, et seq.)


                                               4

     Complaint
       Case 3:21-cv-03838-EMC Document 1 Filed 05/21/21 Page 5 of 7




1      22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
2    again herein, the allegations contained in all prior paragraphs of this
3    complaint.
4      23. Under the ADA, it is an act of discrimination to fail to ensure that the
5    privileges, advantages, accommodations, facilities, goods and services of any
6    place of public accommodation is offered on a full and equal basis by anyone
7    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
8    § 12182(a). Discrimination is defined, inter alia, as follows:
9             a. A failure to make reasonable modifications in policies, practices,
10                or procedures, when such modifications are necessary to afford
11                goods,    services,      facilities,   privileges,   advantages,   or
12                accommodations to individuals with disabilities, unless the
13                accommodation would work a fundamental alteration of those
14                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
15            b. A failure to remove architectural barriers where such removal is
16                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
17                defined by reference to the ADA Standards.
18            c. A failure to make alterations in such a manner that, to the
19                maximum extent feasible, the altered portions of the facility are
20                readily accessible to and usable by individuals with disabilities,
21                including individuals who use wheelchairs or to ensure that, to the
22                maximum extent feasible, the path of travel to the altered area and
23                the bathrooms, telephones, and drinking fountains serving the
24                altered area, are readily accessible to and usable by individuals
25                with disabilities. 42 U.S.C. § 12183(a)(2).
26     24. When a business provides facilities such as paths of travel, it must
27   provide accessible paths of travel.
28     25. Here, accessible paths of travel have not been provided in conformance


                                               5

     Complaint
       Case 3:21-cv-03838-EMC Document 1 Filed 05/21/21 Page 6 of 7




1    with the ADA Standards.
2      26. The Safe Harbor provisions of the 2010 Standards are not applicable
3    here because the conditions challenged in this lawsuit do not comply with the
4    1991 Standards.
5      27. A public accommodation must maintain in operable working condition
6    those features of its facilities and equipment that are required to be readily
7    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
8      28. Here, the failure to ensure that the accessible facilities were available
9    and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14     29. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21     30. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23     31. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27     32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              6

     Complaint
       Case 3:21-cv-03838-EMC Document 1 Filed 05/21/21 Page 7 of 7




1    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
2    (c).)
3       33. Although the plaintiff encountered frustration and difficulty by facing
4    discriminatory barriers, even manifesting itself with minor and fleeting
5    physical symptoms, the plaintiff does not value this very modest physical
6    personal injury greater than the amount of the statutory damages.
7
8              PRAYER:
9              Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11           1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15           2. For equitable nominal damages for violation of the ADA. See
16   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
17   and any other equitable relief the Court sees fit to grant.
18           3. Damages under the Unruh Civil Rights Act, which provides for actual
19   damages and a statutory minimum of $4,000 for each offense.
20           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
23   Dated: May 18, 2021                  CENTER FOR DISABILITY ACCESS
24
25
                                          By: _______________________
26
                                                Amanda Seabock, Esq.
27                                              Attorney for plaintiff
28


                                                7

     Complaint
